Name: 2011/898/EU: Commission Implementing Decision of 21Ã December 2011 amending Decision 2009/852/EC on transitional measures under Regulations (EC) NoÃ 852/2004 and (EC) NoÃ 853/2004 of the European Parliament and of the Council as regard the processing of non-compliant raw milk in certain milk-processing establishments in Romania and the structural requirements of such establishments (notified under document C(2011) 9562) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: processed agricultural produce;  Europe;  food technology;  agri-foodstuffs; NA;  European construction
 Date Published: 2011-12-29

 29.12.2011 EN Official Journal of the European Union L 345/22 COMMISSION IMPLEMENTING DECISION of 21 December 2011 amending Decision 2009/852/EC on transitional measures under Regulations (EC) No 852/2004 and (EC) No 853/2004 of the European Parliament and of the Council as regard the processing of non-compliant raw milk in certain milk-processing establishments in Romania and the structural requirements of such establishments (notified under document C(2011) 9562) (Text with EEA relevance) (2011/898/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 852/2004 of the European Parliament and of the Council of 29 April 2004 on the hygiene of foodstuffs (1) and in particular the second subparagraph of Article 12 thereof, Having regard to Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (2) and in particular Article 9 thereof, Whereas: (1) Regulation (EC) No 852/2004 lays down general rules for food business operators on the hygiene of foodstuffs based amongst others on the principles of hazard analysis and critical control points. It provides that food business operators are to comply with certain procedures based on those principles. (2) Regulation (EC) No 853/2004 lays down specific rules on the hygiene of food of animal origin for food business operators and supplements the rules laid down in Regulation (EC) No 852/2004. The rules laid down in Regulation (EC) No 852/2004 include structural requirements for milk-processing establishments and the rules laid down in Regulation (EC) No 853/2004 include structural requirements for such establishments as well as hygiene requirements concerning raw milk and dairy products. (3) Article 2 of Commission Decision 2009/852/EC (3) provides that certain structural requirements laid down in Regulation (EC) No 852/2004 and in Regulation (EC) No 853/2004 are not to apply, until 31 December 2011, to the milk-processing establishments in Romania listed in Annex I to that Decision. (4) Decision 2009/852/EC also provides that, by way of derogation from the requirements of Regulation (EC) No 853/2004, the milk-processing establishments listed in Annex II thereto may process, until 31 December 2011, compliant and non-compliant milk, provided that such processing is carried out on separate production lines. (5) In addition, Decision 2009/852/EC provides that the milk-processing establishments listed in Annex III thereto may process, until 31 December 2011, compliant and non-compliant milk without separate production lines. (6) In September 2011 Romania has informed the Commission that, starting from January 2012, all the milk-processing establishments which are currently listed in Annex I to Decision 2009/852/EC will be in compliance with the structural requirements laid down in Regulations (EC) No 852/2004 and (EC) No 853/2004. Consequently Article 2 of Decision 2009/852/EC should be deleted. (7) Annexes II and III to Decision 2009/852/EC should therefore be amended accordingly. (8) In addition, Romania has informed the Commission that, since the entry into force of Decision 2009/852/EC, the proportion of raw milk that complies with the requirements of Regulation (EC) No 853/2004, delivered to milk-processing establishments in that Member State, has considerably increased. Romania has also established an action plan aimed at covering the entire production chain of milk in that Member State ensuring compliance with the EU rules. (9) However, according with the report submitted by Romania on the basis of Article 6 of Decision 2009/852/EC and on the information provided by Romanian authorities during the Standing Committee of Food Chain and Animal Health of 17 October 2011, the situation of the milk sector in Romania is still not in conformity with the requirements laid down in Regulation (EC) No 853/2004. (10) Taking into account the current situation, and in order to avoid frustrating the efforts made by the Romanian authorities, it is appropriate to extend the application of the measures provided for in Decision 2009/852/EC. (11) Romania should continue the process of bringing the raw milk processed by the establishments listed in Annexes II and III to Decision 2009/852/EC in compliance with the requirements laid down in Regulation (EC) No 853/2004. (12) In particular, Romania should continue to monitor the situation and submit to the Commission regular reports on progress towards full compliance with those requirements. Based on the conclusions of those reports, appropriate measures should be taken. (13) Decision 2009/852/EC should therefore be amended accordingly. (14) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2009/852/EC is amended as follows: 1. Article 2 is deleted; 2. in Article 3, the date 31 December 2011 is replaced by 31 December 2013; 3. in Article 4, the date 31 December 2011 is replaced by 31 December 2013; 4. Article 6 is replaced by the following: Article 6 1. Romania shall submit annual reports to the Commission on progress made in bringing the following in compliance with Regulation (EC) No 853/2004: (a) production holdings producing non-compliant milk; (b) the system for collecting and transporting non-compliant milk. The first annual report shall be submitted to the Commission by 31 December 2012, at the latest, and the second annual report by 31 October 2013, at the latest. The reports shall be submitted in the form set out in Annex IV. 2. The Commission shall closely monitor the progress in bringing the raw milk processed by the establishments listed in Annexes II and III in compliance with the requirements laid down in Regulation (EC) No 853/2004. If, on the basis of the reports submitted by Romania, the Commission considers that compliance is not likely to be achieved by 31 December 2013, it shall propose appropriate measures in order to remedy the situation.; 5. in Article 7, the date 31 December 2011 is replaced by 31 December 2013; 6. Annexes I, II and III are amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 21 December 2011. For the Commission John DALLI Member of the Commission (1) OJ L 139, 30.4.2004, p. 1. (2) OJ L 139, 30.4.2004, p. 55. (3) OJ L 312, 27.11.2009, p. 59. ANNEX Annexes I, II and III to Decision 2009/852/EC are amended as follows: 1. Annex I is deleted; 2. Annexes II and III are replaced by the following: ANNEX II LIST OF ESTABLISHMENTS AS REFERRED TO IN ARTICLE 3 No Veterinary approval number Name of establishment Address (town/village/county) 1 L35 SC DANONE PDPA ROMANIA SRL BucureÃti, 032451 2 MM 1795 SC CALITATEA SRL TÃ uÃ ii MÃ gherÃ uÃ, judeÃ ul MaramureÃ, 437349 ANNEX III LIST OF ESTABLISHMENTS AS REFERRED TO IN ARTICLE 4 No Veterinary approval number Name of establishment Address (town/village/county) 1 AB 641 SC BIOMILK SRL Lopadea NouÃ , judeÃ ul Alba, 517395 2 AB 3386 SC LACTATE C.H. SRL SÃ ¢nmiclÃ uÃ, judeÃ ul Alba, 517761 3 BH 4020 SC MOISI SERV COM SRL BorÃa, nr. 8, judeÃ ul Bihor, 417431 4 L 136 SC CAMPAEI PREST SRL HidiÃeul de Sus, judeÃ ul Bihor, 417277 5 L72 SC LACTOMUNTEAN SRL Teaca, judeÃ ul BistriÃ a-NÃ sÃ ud, 427345 6 L78 SC ROMFULDA PROD SRL Beclean, judeÃ ul BistriÃ a-NÃ sÃ ud, 425100 7 L107 SC BENDEAR CRIS PROD COM SRL Ãieu MÃ gheruÃ, judeÃ ul BistriÃ a-NÃ sÃ ud, 427295 8 L110 SC LECH LACTO SRL LechinÃ a, judeÃ ul BistriÃ a-NÃ sÃ ud, 427105 9 BN 2399 SC CARMO-LACT PROD SRL Monor, judeÃ ul BistriÃ a-NÃ sÃ ud, 427175 10 BN 2120 SC ELIEZER SRL Lunca Ilvei, judeÃ ul BistriÃ a-NÃ sÃ ud, 427125 11 L3 SC ABY IMPEX SRL Ãendriceni, judeÃ ul BotoÃani, 717380 12 L116 SC RAM SRL IbÃ neÃti, judeÃ ul BotoÃani, 717215 13 L140 S.C. CARMOLACT SRL Ucea, judeÃ ul Brasov, 507235 14 L154 S.C. CAS SRL Braila, judeÃ ul Braila, 810224 15 L148 S.C. LACTAS SRL Ianca, judeÃ ul Braila, 815200 16 CL 0044 SC IANIS DIM SRL Lehliu GarÃ , judeÃ ul CÃ lÃ raÃi, 915300 17 L129 SC BONAS IMPORT EXPORT SRL Dezmir, judeÃ ul Cluj, 407039 18 L84 SC PICOLACT PRODCOM SRL Iclod, judeÃ ul Cluj, 407335 19 L149 S.C. COMLACT SRL Corusu, judeÃ ul Cluj, 407056 20 L43 SC LACTOCORV SRL Ion Corvin, judeÃ ul ConstanÃ a, 907150 21 L40 SC BETINA IMPEX SRL Ovidiu, judeÃ ul ConstanÃ a, 905900 22 L41 SC ELDA MEC SRL Topraisar, judeÃ ul ConstanÃ a, 907210 23 L87 SC NICULESCU PROD SRL CumpÃ na, judeÃ ul ConstanÃ a, 907105 24 L118 SC ASSLA KAR SRL Medgidia, judeÃ ul ConstanÃ a, 905600 25 L130 SC MUNTINA PROD SRL ConstanÃ a, judeÃ ul ConstanÃ a, 900735 26 CT 225 SC MIH PROD SRL Cobadin, judeÃ ul ConstanÃ a, 907065 27 CT 256 SC IAN PROD SRL TÃ ¢rguÃor, judeÃ ul ConstanÃ a, 90727 28 CT 258 SC BINCO LACT SRL SÃ cele, judeÃ ul ConstanÃ a, 907260 29 CT 30 SC EASTERN EUROPEAN FOODS SRL Mihail KogÃ lniceanu, judeÃ ul ConstanÃ a, 907195 30 CT 15 SC NIC COSTI TRADE SRL DorobanÃ u, judeÃ ul ConstanÃ a, 907211 31 CT 12203 SC LACTO GENIMICO SRL HÃ ¢rÃova, judeÃ ul ConstanÃ a, 905400 32 L82 SC TOTALLACT GROUP SA Dragodana, judeÃ ul DÃ ¢mboviÃ a, 137200 33 DJ 80 SC DUVADI PROD COM SRL Breasta, judeÃ ul Dolj, 207115 34 DJ 730 SC LACTIDO SA Craiova, judeÃ ul Dolj, 200378 35 L91 SC COSMILACT SRL Schela, judeÃ ul GalaÃ i, 807265 36 GR 5610 SC LACTA SA Giurgiu, judeÃ ul Giurgiu, 080556 37 GJ 231 SC SEKAM PROD SRL Novaci, judeÃ ul Gorj, 215300 38 L49 SC ARTEGO SA Tg. Jiu, Gorj, 210257 39 L65 SC KARPATEN MILK Suseni, judeÃ ul Harghita, 537305 40 L124 SC PRIMULACT SRL Miercurea Ciuc, judeÃ ul Harghita, 530242 41 HR 119 SC BOMILACT SRL MÃ dÃ raÃ, judeÃ ul Harghita, 537071 42 HR 625 SC LACTIS SRL Odorheiu Secuiesc, judeÃ ul Harghita, 535600 43 HR 213 SC PAULACT SA MÃ rtiniÃ, judeÃ ul Harghita, 537175 44 L99 SC VALIZVI PROD COM SRL GÃ ¢rbovi, judeÃ ul IalomiÃ a, 927120 45 IS 1540 SC PROMILCH SRL Podu Iloaiei, judeÃ ul IaÃi, 707365 46 L18 S.C. EUROCHEESE SRL Jilava, judeÃ ul Ilfov, 077120 47 L47 SC OBLAZA SRL BÃ ¢rsana, judeÃ ul MaramureÃ, 437035 48 L85 SC AVI-SEB IMPEX SRL Copalnic MÃ nÃ Ãtur, judeÃ ul MaramureÃ, 437103 49 L86 SC ZEA SRL Boiu Mare, judeÃ ul MaramureÃ, 437060 50 L16 SC ROXAR PROD COM SRL CerneÃti, judeÃ ul MaramureÃ, 437085 51 L135 SC MULTILACT SRL Baia Mare, judeÃ ul MaramureÃ, 430015 52 MM 793 SC WROMSAL SRL Satulung, judeÃ ul MaramureÃ, 437270 53 MM 6325 SC ONY SRL Larga, judeÃ ul MaramureÃ, 437317 54 L54 SC RODLACTA SRL FÃ rÃ gÃ u, judeÃ ul MureÃ, 547225 55 L108 SC LACTEX REGHIN SRL SolovÃ stru, judeÃ ul MureÃ, 547571 56 L121 SC MIRDATOD PROD SRL IbÃ neÃti, judeÃ ul MureÃ, 547325 57 MS 483 SC HELIANTUS PROD Reghin, judeÃ ul MureÃ, 545300 58 MS 5554 SC GLOBIVET PHARM SRL BatoÃ, judeÃ ul MureÃ, 547085 59 NT 900 SC COMPLEX AGROALIMENTAR SRL Bicaz, judeÃ ul NeamÃ , 615100 60 L96 SC PROD A.B.C. COMPANY SRL GrumÃ zeÃti, judeÃ ul NeamÃ , 617235 61 L101 SC 1 DECEMBRIE SRL TÃ ¢rgu NeamÃ , judeÃ ul NeamÃ , 615235 62 L106 SC RAPANU SR. COM SRL Petricani, judeÃ ul NeamÃ , 617315 63 L6 SC LACTA HAN PROD SRL Urecheni, judeÃ ul Neamt, 617490 64 L123 SC PROCOM PASCAL SRL PÃ strÃ veni, judeÃ ul NeamÃ , 617300 65 L100 SC ALTO IMPEX SRL ProviÃ a de Jos, judeÃ ul Prahova, 107477 66 L88 SC AGROMEC CRASNA SA Crasna, judeÃ ul SÃ laj, 457085 67 L89 SC OVINEX SRL SÃ rmÃ Ãag, judeÃ ul SÃ laj, 457330 68 L71 SC LACTO SIBIANA SA Ãura MicÃ , judeÃ ul Sibiu, 557270 69 SM 4189 SC PRIMALACT SRL Satu Mare, judeÃ ul Satu Mare, 440089 70 L5 SC NIRO SERV COM SRL Gura Humorului, judeÃ ul Suceava, 725300 71 L36 SC PROLACT PROD COM SRL Vicovu de Sus, judeÃ ul Suceava, 727610 72 L81 SC RARAUL SA CÃ ¢mpulung Moldovenesc, judeÃ ul Suceava, 727100 73 SV 1085 SC BUCOVINA SA FALTICENI FÃ lticeni, judeÃ ul Suceava, 725200 74 SV 1562 SC BUCOVINA SA SUCEAVA Suceava, judeÃ ul Suceava, 720290 75 SV 1888 SC TOCAR PROD SRL FrÃ tÃ uÃ ii Vechi, judeÃ ul Suceava, 727255 76 SV 4909 SC ZADA PROD SRL Horodnic de Jos, judeÃ ul Suceava, 727301 77 SV 6159 SC ECOLACT SRL MiliÃÃ uÃ i, judeÃ ul Suceava, 727360 78 TR 27 SC VIOLACT SRL Putineiu, judeÃ ul Teleorman, 147285 79 TR 81 SC BIG FAMILY SRL Videle, judeÃ ul Teleorman, 145300 80 TR 239 SC COMALACT SRL Nanov, judeÃ ul Teleorman, 147215 81 L80 SC INDUSTRIAL MARIAN SRL DrÃ nceni, judeÃ ul Vaslui, 737220 82 VN 231 SC VRANLACT SA FocÃani, judeÃ ul Vrancea, 620122